      Case 3:17-cv-00893-HSO-LRA Document 44 Filed 10/15/19 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION


 LINDA BINGHAM                               §                      PLAINTIFF
                                             §
                                             §
 v.                                          §   Civil No. 3:17cv893-HSO-LRA
                                             §
                                             §
 ASEMOTAS REAL ESTATE, LLC and               §
 SAMMY ASEMOTA, Individually                 §                   DEFENDANTS



                               FINAL JUDGMENT

      In accordance with the Agreed Order [30] of Partial Dismissal with Prejudice

entered on March 22, 2019, the Order [41] Dismissing Plaintiff’s Claims for Breach

of Contract with Prejudice entered on April 12, 2019, and the Agreed Order of

Dismissal entered this date,

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, this civil action

is DISMISSED WITH PREJUDICE, and each party will bear their own costs and

attorneys’ fees.

      SO ORDERED AND ADJUDGED, this the 15th day of October, 2019.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE
